Citation Nr: 0609100	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-25 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1971 to December 1972.  His awards 
and decorations included the Parachute Badge.

In August 2004, the veteran had a video conference with the 
undersigned Acting Veterans Law Judge. 

In January 2005, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  Following the 
requested development, the VA Appeals Management Center 
Resource Unit (AMCRU) in Cleveland, Ohio, continued to deny 
the veteran's request to reopen a claim of entitlement to 
service connection for psychiatric disability other than 
PTSD.  The AMCRU also denied the veteran's claim of 
entitlement to service connection for PTSD.  Thereafter, the 
case was returned to the Board for further appellate action.

During the pendency of the appeal, the veteran moved from the 
jurisdiction of the Cleveland RO to the jurisdiction of the 
St. Petersburg RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By a rating action in March 2002, the St. Petersburg RO 
denied the veteran's request to reopen his claim of 
entitlement to service connection for psychiatric disability.  
In so doing, the RO considered the issue of entitlement to 
service connection for PTSD.  The veteran disagreed with that 
decision, and in September 2003, the RO issued the veteran a 
Statement of the Case (SOC).  

The SOC discussed the issue of entitlement to service 
connection for PTSD in the broader context of the veteran's 
request to reopen his claim of entitlement to service 
connection for psychiatric disability. 

In its January 2005 remand, the Board noted that two separate 
issues had been perfected for appeal:  1) Whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for psychiatric disability, 
and 2) entitlement to service connection for PTSD.  

In an October 2005 supplemental statement of the case, 
following the requested development, the RO denied the 
veteran's request to reopen his claim of entitlement to 
service connection for psychiatric disability other than 
PTSD.  And, in a rating decision also dated October 2005, the 
RO denied the veteran's claim of entitlement to service 
connection for PTSD.  The RO notified the veteran of that 
decision, as well as his appellate rights.  Specifically, the 
RO informed the veteran that he had one year from the date of 
the notice to appeal the decision.  As noted above, however, 
the Board has already found that it has jurisdiction over 
that issue.  Consequently, the veteran needs to take no 
further action to perfect his appeal with respect to the 
issue of service connection for PTSD.

The veteran does have a diagnosis of PTSD (See, for example 
the November 2004 report from the Memorial Hospital of Union 
County and the June 2005 report from the VA medical facility 
in Daytona Beach, Florida).  However, VA has not yet sent the 
veteran a request for information/evidence concerning the 
stressors associated with his PTSD.

In December 2005, after the case was transferred to the 
Board, the RO received correspondence from the veteran 
including the March 2005 report of an initial evaluation 
performed by the Psychiatry service at the VA Medical Center 
(MC) in Columbus, Ohio.  The RO forwarded that correspondence 
to the Board where it was associated with the veteran's 
claims folder.  However, the report of the March 2005 
evaluation has not yet been considered in conjunction with 
the current appeal; and the veteran has not waived his right 
to have that report considered by the RO prior to 
consideration by the Board.  38 C.F.R. § 20.1304(c) (2005).

In December 2005, the veteran reported that he was scheduled 
for an examination on January 6, 2006, at the Columbus VAMC.  
The report of that examination has not been requested for 
inclusion in the claims folder.

In light of the foregoing, additional development is 
warranted with respect to both issues on appeal.  
Accordingly, the appeal is REMANDED for the following 
actions:

1.  Request the report of the veteran's 
examination which was performed at the 
Columbus VAMC on January 6, 2006.  

A failure to respond to any request or a 
negative reply must be noted in writing 
and associated with the claims folder.

Efforts to obtain such report must 
continue until it is determined that it 
does not exist or that further attempts 
to obtain it would be futile.  The non-
existence or unavailability of such 
report must be verified by each Federal 
department or agency from whom it is 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).

2.  Send the veteran a letter requesting 
information/evidence regarding stressors 
associated with his PTSD.  

Such information/evidence may include, 
but is not limited to, the following:

a.  The date and place of each 
stressor(s); 

b.  The name, rank, and unit of each 
person involved; 

c.  The circumstances of each 
stressor; 

d.  Reports from law enforcement 
authorities concerning the stressor;

e.  Records concerning the stressor 
from mental health counseling 
centers, hospitals, or physicians 
concerning the stressor; 

f.  Statements from family members, 
roommates, fellow service members, 
or clergy concerning the stressor;

g.  Evidence of behavioral changes 
following the claimed stressor such 
as a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or 
anxiety without an identifiable 
cause; or unexplained economic or 
social behavior changes.  

A failure to respond to any request or a 
negative reply must be noted in writing 
and associated with the claims folder.

3.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and request additional copies 
of the veteran's service personnel 
records, including, but not limited to, 
his enlisted efficiency reports; records 
of any disciplinary action, such as 
counseling statements, records associated 
with non-judicial punishment under 
Article 15, or court martial records; and 
any requests for transfer to another 
military duty assignment. 

A failure to respond to any request or a 
negative reply must be noted in writing 
and associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).

4.  When the actions requested in parts 2 
and 3 have been completed, prepare a 
summary of the veterans alleged 
stressors.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the following for 
verification, to the extent possible, of 
the specific incidents alleged by the 
veteran:

U. S. Army and Joint Services 
Records Research Center (JSRRC), 
7701 Telegraph Road, 
Kingman Building, Room 2C08
Alexandria, VA 22315-3802 

5.  When the actions requested in parts 
1, 2, 3, and 4 have been completed, and 
IF at least one claimed stressor is 
confirmed, schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.

In particular, a diagnosis of PTSD must 
be confirmed or ruled out.  If PTSD is 
not diagnosed, the examiner must explain 
why the veteran does not meet the 
criteria for that diagnosis.  

If PTSD is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for the disorder.  

The rationale for all opinions must be 
set forth.  

6.  When the actions requested in parts 
1, 2, 3, 4, and 5 have been completed, 
undertake any other indicated development 
and then readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
psychiatric disability other than PTSD.  
Also readjudicate the issue of 
entitlement to service connection for 
PTSD.  In so doing, consider all of the 
evidence of record, including but not 
limited to, the March 2005 report of the 
initial evaluation performed by the 
Psychiatry service at the Columbus VAMC.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

